Exhibit 10.13


First Amendment to the
APACHE CORPORATION
2016 Omnibus Compensation Plan


WHEREAS, Apache Corporation, a Delaware corporation (the “Company”), sponsors
and maintains the 2016 Omnibus Compensation Plan, originally effective May 12,
2016 (the “Plan”); and


WHEREAS, the Company, pursuant to Section 17 of the Plan, has the right to amend
the Plan, subject to such amendments being approved by the Board of Directors or
the Management Development and Compensation Committee of the Company; and


WHEREAS, the Company desires to amend the Plan to maintain consistency in the
definition of “Involuntary Termination” as defined in its various compensation
plans.


NOW, THEREFORE, the Plan is amended as follows:


1. Section 2.1(q) is hereby amended in its entirety as follows:


(q)    “Involuntary Termination” means the termination of employment of the
Participant by the Company or its successor for any reason on or after a Change
of Control; provided, that the termination does not result from an act of the
Participant that (i) constitutes common law fraud, a felony, or gross
malfeasance of duty and (ii) is materially detrimental to the best interests of
the Company or its successor; provided that clause (ii) shall not apply to any
Award that was intended to be or is exempt from Internal Revenue Code Section
162(m) as qualified performance-based compensation and granted on or before
November 2, 2017, to any “covered employee” (as determined under Internal
Revenue Code Section 162(m), as amended by the Tax Cuts and Jobs Act of 2017) if
clause (ii) constitutes a material modification of the agreement providing such
Award as determined under Internal Revenue Code Section 162(m), IRS Notice
2018-68 and other applicable guidance, that would otherwise result in some or
all of such Award not being deductible by the Company for federal tax purposes.


Date: July 29, 2019.
Attest:
 
 
 
 
APACHE CORPORATION
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Rajesh Sharma
 
 
 
By:
/s/ Dominic J. Ricotta
Rajesh Sharma
 
 
 
 
Dominic J. Ricotta
Corporate Secretary
 
 
 
 
Senior Vice President,
 
 
 
 
 
Human Resources



